Citation Nr: 0619238	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an April 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Residuals of an August 1967 right shoulder injury did not 
clearly and unmistakably exist prior to the veteran's entry 
into active service.

3.  Competent medical evidence of record does not establish 
that a currently diagnosed right shoulder is etiologically 
related to the veteran's period of active service, or that 
right shoulder arthritis manifested to a compensable degree 
within a year after service discharge.


CONCLUSIONS OF LAW

1.  The presumption of soundness applies to the claim for 
entitlement to service connection for a right shoulder 
disorder.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).

2.  A right shoulder disorder was not incurred in or 
aggravated by active service, and right shoulder arthritis 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, an October 2002 letter from the RO to the 
veteran, provided to him prior to the initial unfavorable 
decision of record, notified him of the substance of the 
VCAA.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), this 
letter essentially satisfied the notice requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) indicating that the veteran should provide 
any information or evidence in his possession that pertained 
to his claim.  Consequently, under the circumstances of this 
case, the Board finds that these notification requirements of 
the VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for service connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include an advisement 
that a disability rating and an effective date for the award 
of benefits will be assigned in the event of an award of 
service connection.  Id.  

In the current appeal, as noted, the RO provided the veteran 
with notice of what type of information and evidence was 
needed to substantiate his claim, but did not provide him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed disorder.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, however, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a question that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating or effective date to be assigned (for an 
award of service connection) is therefore moot.  

Moreover, VA also has a duty under the VCAA to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  For this case, the veteran's service 
medical and personnel records are associated with the claims 
file, as well as all VA and private medical records 
appropriately identified and/or provided by the veteran.  The 
veteran was also afforded a VA medical examination in 
December 2002.

The Board does recognize that the duty to assist includes 
obtaining a medical opinion "when such is necessary" to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005) 
(emphasis added).  In this case, the RO did not obtain a 
medical opinion from the December 2002 VA examiner or any 
other medical practitioner with respect to the etiology of 
the veteran's diagnosed right shoulder disorders.  The Board 
finds, however, that there is no need to obtain such an 
opinion at this time.  While complaints of right shoulder 
problems are certainly documented in the veteran's service 
medical records, he has advised that he sought no immediate 
post-service medical treatment for his right shoulder.  
Moreover, there is medical evidence of record to indicate 
that following his initial in-service complaints, the veteran 
underwent post-service medical evaluations that indicated 
that there was no right shoulder disability.  And, 
thereafter, the medical record does not sufficiently document 
a chronicity of complaints, manifested symptomatology, or 
treatment attributable to the veteran's previous in-service 
shoulder problem; nor is there any evidence that is 
suggestive of a causal connection between a currently 
diagnosed right shoulder disorder and the veteran's period of 
active service.  As such, there is no duty to obtain a 
medical opinion at this time.  See 38 C.F.R. § 3.159(c)(4) 
(2005).

The veteran and his representative have not made VA aware of 
any additional and outstanding evidence that must be obtained 
in order to fairly decide the claim.  Accordingly, all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained, and that the case is ready for 
appellate review.

To that end, as noted, the evidence available for review 
includes the aforementioned medical and personnel records, as 
well as testimony, statements, and argument provided by the 
veteran and his representative in support of the claim.  In 
reaching its decisions herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, now codified as amended 
at 38 C.F.R. § 3.304(b) (2005).  The presumption of soundness 
may also be rebutted by clear and unmistakable evidence that 
the disorder existed prior to entry into service and that the 
disorder was not aggravated by such service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

For the reasons that follow and because the evidence 
preponderates against the claim, the Board finds that it must 
deny the veteran entitlement to service connection for a 
right shoulder disorder.  

The veteran avers that he injured his right shoulder during 
Basic Training, and that he has experienced continuous right 
shoulder pain since that time.  He believes that his 
currently diagnosed right shoulder rotator cuff tear and 
arthritis initially manifested during his period of active 
duty.

The veteran provided copies of an August 1967 work injury 
report, as well as the concurrent hospital report for that 
injury.  These records reflect that at the time, the veteran 
hit his right shoulder on a pallet, causing soreness, as well 
as pain when he lifted his arm.  The hospital report 
reflected that the veteran had pain when pushing with his 
arm, but no limitation of movement, as well as tenderness on 
the top of his shoulder.  Concurrent X-ray evaluation, 
however, revealed no fracture or dislocation in the right 
shoulder.  There is no other pre-service medical evidence of 
record in relation to a right shoulder disorder. 

The veteran's service medical records then show that he 
entered active service with no reported complaints, 
symptomatology, or diagnosis of a right shoulder disorder, as 
reflected on his December 1967 reports of medical history and 
examination.  Rather, these reports revealed only normal 
clinical findings.

The veteran's service medical records further reflect, 
however, that very shortly after he started Basic Training, 
he began to complain of right shoulder pain.  Specifically, a 
mid-February 1968 treatment note recorded his report of 
arthritis in that shoulder, with further notation that he had 
had another "episode" one year earlier.  Based upon 
observed pain during clinical evaluation, the diagnosis was 
right shoulder pain of undetermined etiology, with notation 
to rule out tendonitis and bursitis.  A subsequent X-ray 
evaluation, however, was normal, and the veteran's initial 
diagnosis was revised to bursitis.  Then, after repeated 
visits for shoulder pain and placement on limited physical 
profiles, as well as reports of dreams that he had had his 
right arm amputated and of a fear of somehow losing his arm 
in real life, the veteran was referred for additional 
evaluation.  Upon clinical findings, including normal 
physical evaluations in April 1968 and May 1968, but abnormal 
findings on psychiatric evaluation, the veteran was 
ultimately medically discharged in October 1968 for chronic 
anxiety reaction with an acute severe exacerbation, 
manifested by severe anxiety with agitation and 
tremulousness, suicidal ideation, nightmares, castration 
fears, paranoid ideation, and fears of losing his right arm 
with pain in the right shoulder.  At the time, it was also 
noted that the veteran had had a right shoulder injury one 
year prior to entering service.   

After the veteran's October 1968 service discharge, he 
underwent VA examinations in January 1969 and April 1970.  
The reports from these examinations were negative for any 
complaints, symptoms, or findings of a right shoulder 
disorder.  More specifically, one of the January 1969 reports 
documented normal findings for the musculoskeletal system.  

After a May 1972 VA examination, the examiner recorded that 
the veteran's right shoulder continued to chronically ache, 
with no medical etiology found (for his pain).  This examiner 
did not render any right shoulder diagnosis. 

Thereafter, there is no medical evidence of record until 
approximately April 1992.  Medical records from 1992 until 
late September 2000 contain only normal pertinent clinical 
findings on evaluation, as well as the veteran's report in 
July 1995 that he had never had arthritis on a private 
medical history form.  In February 1998, the veteran told a 
VA psychiatric practitioner that he had had a rotator cuff 
injury in service that required a two-week convalescent 
period.  

The first current medical report of a right shoulder problem 
is noted in a September 2000 VA treatment record which 
reflects that the veteran sought evaluation of his shoulder 
in order to find out if he could receive service connection 
for it.  After clinical evaluation that revealed pain on 
motion, the VA practitioner diagnosed shoulder pain with 
certain activities, and observed that the veteran attributed 
this pain to a 1968 service injury.  He also noted that the 
veteran desired service connection for the problem.
 
An October 2000 VA orthopedic screening note recorded that 
the veteran complained of chronic right shoulder pain, but 
that clinical evaluation of his shoulder was normal.  

In August 2002, the veteran filed the pending claim.  In 
December 2002, he underwent a VA examination.  After taking a 
history from the veteran and completing clinical and X-ray 
evaluation, the examiner recorded diagnoses of a chronic 
rotator cuff tear and also degenerative joint disease (also 
known as arthritis) in the right shoulder (as shown on X-
ray).  The examiner did not explain the etiology of the 
veteran's diagnosed right shoulder problems.

In July 2003, both the veteran and his wife provided written 
statements expressing their personal knowledge of the 
veteran's continuing right shoulder symptomatology since at 
or relatively near the time of his service discharge.  The 
veteran also advised that he had had almost no medical 
treatment for his shoulder since his service discharge.

September 2005 VA outpatient treatment and emergency room 
notes reflected the veteran's report of a history of an old 
rotator cuff injury in service, with a request to evaluate 
shoulder pain in existence for the last several weeks.  After 
clinical evaluation with observed pain, the assessment was a 
probable rotator cuff injury.  

After review and consideration of all of the evidence of 
record, including that summarized above, the Board finds that 
it must deny service connection for a right shoulder.  In 
doing so, the Board first notes that the presumption of 
soundness applies to the claim.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  While there is a medical record of a 
pre-service injury, there was no report of such injury 
residuals noted on the veteran's service entry examination 
report.  Moreover, while he apparently experienced right 
shoulder problems in service, his pre-discharge medical 
examinations in April 1968 and May 1968 were negative for 
pertinent clinical findings of right shoulder impairment.  As 
such, the Board finds that the record does not support a 
finding that a right shoulder disorder preexisted service (so 
as to rebut the presumption of soundness).

The Board first observes that presumptive service connection 
is not available because there is no medical evidence of 
record that documents the manifestation of right shoulder 
arthritis to a compensable degree within a year after the 
veteran's discharge from service.  Rather, the first medical 
acknowledgement of diagnosed arthritis arose in December 
2002.  Therefore, the Board must deny service connection for 
right shoulder arthritis on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110; 38 C.F.R. §§ 3.307, 3.309.

The Board further holds that direct service connection is 
also not available here.  While there is noted in-service 
symptomatology, there were no right shoulder clinical 
findings and no documentation of a diagnosed right shoulder 
disorder at the time of the veteran's discharge from service.  
As well, in medical reports dated in the years immediately 
following service discharge, there were clinical findings of 
a normal right shoulder.  And, while the veteran did notably 
complain of shoulder pain in a May 1972 VA medical record - 
approximately three and a half years after active service - 
there was no diagnosed right shoulder disorder at that time, 
either.  Moreover, and thereafter, there was no further 
medical report or clinical finding of any right shoulder 
symptomatology or a disorder until late 2000.  

The lapse in time between the 1968 in-service right shoulder 
complaints and the first diagnosis of right shoulder 
disability also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

Finally, there is no medical evidence of record that purports 
to relate any now-diagnosed right shoulder disorder to the 
veteran's period of active service.  While the Board finds 
the reports by the veteran and his wife as to ongoing right 
shoulder disorder symptoms in the years after active service 
to be credible, these reports are not buttressed by any 
medical evidence of ongoing treatment in those years, or by a 
medical opinion that relates a current diagnosis to the in-
service symptomatology.  As such, the Board holds that 
service connection for a right shoulder on a direct basis is 
simply not warranted by the evidence of record.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board again notes that 
although a veteran, as a layperson lacking the appropriate 
medical expertise, can provide statements as to his 
complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
any assertion by the veteran as to the date of onset of a 
diagnosed disorder, or that a current disorder is 
etiologically related to his period of active service, to be 
competent medical evidence for this claim.

Again, the Board has considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the veteran's claim, the evidence is not in a state 
of relative equipoise, and there is no basis to apply it.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


